Case 2:19-cv-04778-KM-SCM Document 34 Filed 01/10/20 Page 1 of 1 PageID: 86




  UNI FLU SlATES DIS1RTCF COL’RI’
  I)ISlRIUl (iF N1.\V JERSI Y


     1-I A I El -.N ( XII    (Ni   helm/f i4   hiUI.cL’// //lU)
               tiiiihii’/i’ siliurlc’ I.

     Picuan i/I                                                            STIPULATION AND
                                                                        ORDER OF I)ISM ISSA L WITH
    V
                                                                              l’RKJUI)!CE
     I IANA\11 \VESIWUOI) INC.. dM,/a                                         2:! 9-cv-04778-KM-SCM
    I IANAMI RESFAURAN’F. ERIC’ (‘I lEN.
    (‘[lIEN MIN Rut. RAM YOKE LEONG.
    a id SAM I ,l N DER.

    I )e/rndnm!   .




        [F IS I IERE]3Y sum All!) AND AGREE[). by and between the a[toriic’s
                                                                                                     br the
 heIos —identi bled part it’s thai the aho c—captioned tic 101) and all ci
                                                                           al us asseried tlierei n. or ihat
 could have been asserted therein be. and hereby art, dismissed tith prejud
                                                                                    ice against all of the
 Debèndants without costs. attorneys lees. lees or expenses to either
                                                                               par \ and with prejudice.
 pursuant 10 Rule 41 (ti) ol [lie Federal RLIICS oiCivil Procedure.

   lashing. Ne’. ‘york                                                 Fort Ice. Ne Jerse
 I)atcd
                                                                       l)uted: ;lantrar 2. 2020
                                                                                       z     /2

 (,)in\1r  Fuji, Esq.                                                  &ichael K. C. ion,
 I lanu & :\ssociaies. P1,1. C
                                                                       l.a ()P5ccs oF Mrchn& it. (‘hung. I.! C’
  136—20 38 Ave. Suc I OCi
                                                                       2 ExceLitive Drive. Suite 240
    lu sling. New York        354                                      Furl lee. Ne Jersey 07024
  I IIoi’J?c’v/uI’ P/ub;ii//
                                                                        lfln’i;er   In’ I)c’/i’,u k ii i/v



 SC) ( )Rl)! RLI):

                                        /




                                                                  IS
